Citation Nr: 1443837	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a rating in excess of 10 percent for status post pelvic fracture with residual posttraumatic degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for incomplete paralysis of the sciatic nerve of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for incomplete paralysis of the sciatic nerve of the left lower extremity.

5.  Entitlement to a rating in excess of 10 percent for right hip degenerative joint disease.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2011 rating decisions of the VA Regional Office (RO) in Nashville, Tennessee.  

The Veteran requested a hearing before a Veterans Law Judge, but withdrew his request through written correspondence in November 2012.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  In June 2014, the Veteran's representative submitted a copy of a Social Security Administration (SSA) decision awarding the Veteran disability benefits based, in part, on the disabilities on appeal.  As the Veteran's SSA records are potentially relevant, a remand is necessary to obtain those records.  Also, as the examinations for the Veteran's spine and lower extremities were in 2009, the Veteran should be afforded new VA examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include the medical records used in support of the positive determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received at the Mountain Home VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected lumbar spine, bilateral lower extremity and right hip disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A.  For the Veteran's lumbar spine with associated sciatic nerve impairment, the examiner should: 

i.  Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii.  Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbar spine disability.  With regards to the sciatic nerve disabilities, the examiner should determine if the symptomatology is best characterized as "mild," "moderate," " moderately severe," or "severe" incomplete paralysis or complete paralysis.  

B.  For the Veteran's right hip, the examiner should:

i.  Provide the range of flexion of the Veteran's right hip and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Elicit information as to any associated symptomatology, to include impairment of the thigh (limitation of abduction, adduction and rotation); flail joint of the hip; and impairment of the femur.  The examiner should also note the presence of any ankylosis.
 
C.  Provide an opinion as to whether the Veteran's lumbar spine, bilateral lower extremity, and right hip disabilities render him unable to obtain and maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



